Citation Nr: 0434118	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  99-20 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
right homonymous hemianopsia.

2.  Entitlement to an evaluation in excess of 40 percent for 
focal seizure disorder.

3.  Entitlement to an evaluation in excess of 10 percent for 
hypalgesia of the right face.

4.  Entitlement to an evaluation in excess of 40 percent for 
impaired praxis of the right hand.

5.  Entitlement to an evaluation in excess of 20 percent for 
spastic right lower extremity.

6.  Entitlement to service connection for heart disease, 
asserted as secondary to arteriovenous malformation.

7.  Entitlement to service connection for skin disability, to 
include skin cancer, asserted as due to in-service Agent 
Orange and sun exposure.

8.  Entitlement to service connection for peripheral 
neuropathy, asserted as due to exposure to Agent Orange and 
to a cerebral vascular accident.

9.  Entitlement to service connection for extruded disc, L5-
S1, with lumbar radiculopathy (low back disability), to 
include as secondary to the veteran's service-connected 
spastic right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971, and from September 1974 to September 1984, including 
service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In the December 1998 rating 
decision, the RO granted separate ratings for the distinct 
disabilities stemming from the veteran's arteriovenous 
malformation, and assigned the evaluations listed on the 
title page for the veteran's right homonymous hemianopsia, 
focal seizure disorder, hypalgesia of the right face, 
impaired praxis of the right hand and spastic right lower 
extremity disability, effective December 22, 1997.  In that 
same rating action, the RO also denied service connection for 
heart disease; skin disability, to include skin cancer; 
peripheral neuropathy; left ear hearing loss and tinnitus.  
In the August 2002 rating decision, the RO denied service 
connection for low back disability.  The veteran perfected a 
timely appeal of these determinations to the Board.

When this matter was previously before the Board in March 
2001, it was remanded for further development and 
adjudication.  In the introduction to that decision, the 
Board observed that in September 1999 statement, the veteran 
had withdrawn his appeal of entitlement to direct service 
connection for heart disease due to in-service tobacco use, 
and for service connection as secondary to his service-
connected nicotine dependence; the Board also pointed out 
that he had withdrawn his claim of service connection for 
post-traumatic stress disorder (PTSD).  As such, these 
theories of service connection for heart disability, as well 
as his claim of service connection for PTSD, are no longer 
pending before VA.

Thereafter, in a February 2003 rating decision, the RO 
granted service connection for left ear hearing loss and 
tinnitus.  Since that time, the veteran has not initiated an 
appeal regarding the evaluations assigned or the effective 
dates of the awards, and thus no claims regarding these 
disabilities are before the Board.  See Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  

In September 2004, the veteran, accompanied by his 
representative, testified at a hearing conducted at the local 
VA office before the undersigned Veterans Law Judge (formerly 
known as a Member of the Board); he also testified at an RO 
hearing in December 2003.

During the September 2004 hearing, the veteran raised a claim 
of entitlement to an effective date prior to February 8, 
2001, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  To date, this issue has not been 
considered by VA and it is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that, for various reasons, each of the issues must be 
remanded for further action.

As a preliminary matter, the Board notes that this appeal has 
been pending since December 1997, and that during that time, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted in November 
2000.  This liberalizing law is applicable to the veteran's 
claims because they are pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

To date, the RO has sent the veteran a "VCAA" letter in 
December 2001, which was issued in response to his low back 
disability claim.  Not surprisingly, this letter discusses 
the elements of a claim for service connection, and thus does 
not address the criteria required for higher ratings for the 
five conditions for which he is seeking increased ratings.  
In addition, the letter does not relate to the in-service 
Agent Orange and sun exposure aspects of the veteran's skin 
disability claim, or the secondary bases of his heart 
disability and peripheral neuropathy claims.  Indeed, because 
the veteran seeks service connection for his low back 
disability on a direct basis, and, more recently, as 
secondary to his service-connected right lower extremity 
disability, the letter is deficient as to the latter aspect 
of the veteran's claim.

The VCAA and its implementing regulations include 
notification provisions.  As part of the notice, VA must 
specifically inform the claimant and his representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  As such, a VCAA letter 
must specifically:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Accordingly, those issues must be remanded.

Further, in August 2001 and January 2002 statements, the 
veteran reported receiving treatment at the Canton, 
Brecksville, and Wade Park (Cleveland), Ohio, VA Medical 
Centers.  To date, however, no VA treatment records, dated 
subsequent to November 2001, have been associate with the 
claims folder.  Because records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file, see Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992), and since they likely contain 
pertinent findings and conclusions, the RO must associate 
records from each of these three VA medical facilities with 
the claims folder.  Moreover, pursuant to the VCAA, VA must 
obtain these outstanding VA records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  As 
such, for this reason as well, each of the veteran's claims 
must be remanded.

With particular regard to the veteran's focal seizure 
disorder, which is currently evaluated as 40 percent 
disabling, the Board notes that the evaluation of a seizure 
disorder is be based upon the type and frequency of his 
seizures.  In his September 2004 testimony, the veteran 
reported varied frequencies regarding the occurrence of his 
minor and major seizures, and indicated that he was not 
familiar with the distinction between these types of 
seizures.  In this regard, the Board notes that pursuant to 
the Rating Schedule, a major epileptic seizure is 
characterized by generalized tonic-clonic convulsion with 
unconsciousness, whereas a minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure petit mal"), or sudden jerking movements of 
the arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  In light of the foregoing, 
the Board finds that further evaluation is necessary.

In addition, as to the veteran's skin disability claim, 
although he initially asserted entitlement to service 
connection as secondary to his presumed in-service exposure 
to Agent Orange, during the September 2004 Board hearing, he 
expanded this claim to include causation by in-service 
exposure to the sun while he served in Vietnam.  As such, on 
remand, the RO must consider this latter basis of service 
connection.  See Szemraj v. Principi, 357 F.3d 1370, 1373 
(Fed. Cir. 2004); see also Schroeder v. West, 212 F.3d 1265, 
1271 (Fed. Cir. 2000).  

During the September 2004 Board hearing, the veteran also 
testified that he had had a stroke, and maintained that his 
peripheral neuropathy might be secondary to that cerebral 
vascular accident.  In this regard, the Board observes that a 
January 1999 VA outpatient entry apparently reflects that the 
veteran's cerebral vascular accident was secondary to his 
arteriovenous malformation.  As such, the Board concludes 
that the record raises an inextricably intertwined issue of 
entitlement to service connection for the residuals of a 
cerebral vascular accident (stroke).  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  As with the veteran's 
skin disability claim, in readjudicating the veteran's 
peripheral neuropathy claim, on remand, the RO must address 
this alternate theory of recovery, which to date has not been 
considered by VA, must be addressed on remand by the RO.  
Szemraj.

Further, in his statements and testimony, the veteran 
essentially reports that his low back disability stems from 
an in-service injury that he did not seek treatment during 
service.  He also maintains that it is secondary to his 
service-connected right lower extremity disability.  To date, 
VA has not considered the secondary aspect of the veteran's 
claim, and on remand, the RO must address this basis.  
Szemraj.

Finally, with respect to the veteran's heart, cerebral 
vascular accident, peripheral neuropathy and low back 
disability claims, the Board finds that, pursuant to the 
VCAA, he must be scheduled for a pertinent VA examination, 
and that in the examination report, the examiner must offer 
an opinion as to the likelihood that any of these conditions 
if found to be present is related to or had its onset during 
service or to another service-connected disability.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since December 1996 for his 
right homonymous hemianopsia, focal 
seizure disorder, hypalgesia of the right 
face, impaired praxis of the right hand 
and spastic right lower extremity 
disability, and since service for heart 
problems, a stroke, skin and low back 
problems and peripheral neuropathy.  This 
should specifically include records of 
his care at the Canton, Brecksville, and 
Wade Park (Cleveland), Ohio, VA Medical 
Centers, dated since November 2001, and 
by Michael B. Shannon, dated since May 
2002.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

3.  The RO should request that the 
veteran, his spouse, or any other 
individual who has personal knowledge, 
submit a statement discussing the 
frequency and type of the seizures 
experienced by the veteran.  The RO 
should inform the veteran that providing 
this information will be helpful to VA's 
adjudication of his claim for an 
increased rating for his service-
connected focal seizure disorder.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of his service-connected right homonymous 
hemianopsia, focal seizure disorder, 
hypalgesia of the right face, impaired 
praxis of the right hand and spastic 
right lower extremity disability, and an 
assessment as to whether there is a 
relationship between service or any of 
those service-connected disabilities and 
the veteran's stroke or his heart, skin, 
low back disabilities or his peripheral 
neuropathy, if found to be present  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished and all 
pertinent findings and should be reported 
in detail.  

With respect to the veteran's right 
homonymous hemianopsia, the examiner 
should report the veteran's corrected and 
uncorrected visual acuity in the in eye, 
as well as the field of vision loss.  

As to the veteran's service-connected 
focal seizure disorder, hypalgesia of the 
right face, impaired praxis of the right 
hand and spastic right lower extremity 
disability, the examiner should report 
all manifestations and limitations 
related to these conditions.  With regard 
to his focal seizure disorder, the 
examiner should comment as to the 
frequency of the veteran's seizures and 
the types of those seizures.

The examiner must also state whether it 
is at least as likely as not that the 
veteran has a heart disability and/or 
stroke due to service or secondary to his 
service-connected disabilities.  In doing 
so, the examiner should comment on the 
findings and conclusions set forth in the 
October 1998 VA peripheral nerves 
examination report.  In doing so, the 
examiner must address whether the veteran 
has had subarachnoid hemorrhage.  The 
examiner should also discuss the impact, 
if any, on the medical evidence stating 
that the veteran was unable to take anti-
coagulant medications due to his 
arteriovenous malformation.

Further, the examiner should diagnose any 
skin condition found to be present.  In 
doing so, he or she should specifically 
rule in or exclude a diagnosis of skin 
cancer.  Thereafter, the examiner should 
state whether it is at least as likely as 
not that any skin condition found to be 
present is related to service, an in 
particular, to his presumed exposure to 
Agent Orange and his reported exposure to 
the sun while serving in Vietnam.

In addition, the examiner must rule in or 
exclude a diagnosis of peripheral 
neuropathy.  If peripheral neuropathy is 
diagnosed, the examiner should state 
whether it is at least as likely as not 
the condition is related to any of the 
veteran's service-connected disabilities, 
or is a residual of a stroke if he or she 
concludes that the veteran had a cerebral 
vascular accident due to service or to 
his service-connected disabilities.  The 
examiner should also opine as to whether 
it is at least as likely as not that the 
veteran has peripheral neuropathy as a 
residual of his presumed in-service 
exposure to Agent Orange while serving in 
Vietnam.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO must adjudicate the 
veteran's claim of service connection for 
residuals of a stroke.  Thereafter, the 
RO must again consider the veteran's 
increased rating claims, as well as his 
claims of service connection, on both 
direct and secondary bases, consistent 
with that discussed above.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

6.  The veteran and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


